DETAILED ACTION
Claims 1 – 20 of U.S. Application No. 16701173 filed on 12/03/2019 are presented for examination out of which Independent claims 1 and 16 have been amended as per filing on 03/02/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information disclosure statement (IDS), submitted on 03/01/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification was objected to as the title of the invention was not descriptive. The title has been changed by the applicant to make it more descriptive in the amendment filed on 03/02/2022. Therefore, the objection is withdrawn.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 was rejected in Office Action dated 12/03/2021 under 35 U.S.C 102(a)(2) as being anticipated by Ogawa. The Applicant has argued in their argument filed on 03/02/2022 that Ogawa does not anticipate the amended independent claim 1, specifically "an end of each first hairpin first leg is in physical contact with an end of a corresponding immediately-adjacent first hairpin second les, an end of a corresponding immediately-adjacent second hairpin first leg and an end of a corresponding immediately-adjacent second hairpin second leg to form a first winding set" . Furthermore, applicant has also argued that in Ogawa [Para 0034] the expression "a first coil and a second coil connected in series or in parallel with each other" does not actually teach how legs of the first coil and the second coil are being joined to form a phase winding. Examiner agrees that Ogawa(Fig 15) only shows a series connection and even though there is mention of parallel connection in  Ogawa[Para 0034], it is not specific enough. Hence the examiner withdraws the rejections to claim 1.
Independent Claim 16 was rejected in Office Action dated 12/03/2021 under 35 U.S.C 102(a)(2) as being anticipated by Ogawa. The Applicant has argued in their argument filed on 03/02/2022 that Ogawa does not anticipate the amended independent claim 1, specifically "at the  extension  side, a  plurality  of immediately-adjacent hairpin legs are connected such that an end of the first hairpin first leg, an end of the first hairpin second leg, an end of the second hairpin first leg and an end of the second hairpin second leg are in physical contact with one another to form a first winding set" . Furthermore, applicant has also argued that in Ogawa [Para 0034] the expression "a first coil and a second coil connected in series or in parallel with each other" does not actually teach how legs of the first coil and the second coil are being joined to form a phase winding. Examiner agrees that Ogawa(Fig 15) only shows a series connection and even though there is mention of parallel connection in Ogawa[Para 0034], it is not specific enough. Hence the examiner withdraws the rejections to claim 16.
Claims 2-15 are allowable as they are dependent on Claim 1.
Claims 17-20 are allowable as they are dependent on Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832